MEMORANDUM **
Pedro Roman-Carillo appeals from his conviction and 41-month sentence following his guilty plea to a single count of being a deported alien found in the United States in violation of 8 U.S.C. § 1326(a) and (b)(2). Roman-Carillo originally sought a remand to the district court with directions to correct the judgment of conviction to exclude a reference to 8 U.S.C. § 1326(b)(2) under United States v. Herrera-Blanco, 232 F.3d 715 (9th Cir.2000). Appellee informs the court, however, that the district court has corrected the judgment.
Roman-Carillo also contends that Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), requires a remand to the district court because a prior aggravated felony conviction should be a fact determined by a jury and proven beyond a reasonable doubt. Roman-Carillo acknowledges that this issue is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, — U.S.-, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001) and raises the issue solely in order to preserve it in the event the Supreme Court decides differently in the future. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.